Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 1 of 64 PageID #: 1208




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


 HEATHER R.,                                         4:20-CV-04082-VLD
                          Plaintiff,

              vs.                                 MEMORANDUM OPINION
                                                      AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                          Defendant.


                                 INTRODUCTION

       Plaintiff, Heather R., seeks judicial review of the Commissioner’s final

decision denying her application for social security disability and supplemental

security income disability benefits under Title II and Title XVI of the Social

Security Act. 1

       Ms. R. has filed a complaint and motion to reverse the Commissioner’s

final decision denying her disability benefits and to remand the matter to the


1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference—greatly simplified—is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See,
e.g., 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Ms. R. filed her application for
both types of benefits. T10. Her coverage status for SSD benefits expires on
March 31, 2022. T13. In other words, in order to be entitled to Title II
benefits, Ms. R. must prove disability on or before that date.
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 2 of 64 PageID #: 1209




Social Security Administration for further proceedings. See Docket Nos. 1, 30.

The Commissioner has filed his own motion seeking affirmance of the decision

at the agency level. See Docket No. 32.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). This matter is before

this magistrate judge for determination pursuant to the consent of the parties.

See 28 U.S.C. § 636(c).

                                     FACTS 2

A.    Statement of the Case

      This action arises from Heather R.’s application for Social Security

Disability Benefits (SSDI) and Supplemental Security Income (SSI) with a

protected filing date of December 12, 2016, alleging disability starting October

13, 2016, due to depression, headaches/migraines, fibromyalgia, rheumatoid

arthritis, anxiety disorder, and interstitial cystitis, and Ms. R. reported she was

5’1” tall and weighed 176 pounds. T74, 263, 319.

      Ms. R.’s claims were denied at the initial and reconsideration levels, and

Ms. R. requested an administrative hearing. T138, 145, 159.

      Ms. R.’s administrative law judge hearing was held on March 28, 2019,

where different counsel than her attorney in this appeal represented Ms. R.

T43. An unfavorable decision was issued May 1, 2019 by the ALJ. T7.




2These facts are recited from the parties’ stipulated statement of facts (Docket
No. 29). The court has made only minor grammatical and stylistic changes.
Citations to the appeal record will be cited by “T” followed by the page or pages.

                                         2
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 3 of 64 PageID #: 1210




      At Step One of the evaluation the ALJ found that Ms. R. had not engaged

in substantial gainful activity since October 13, 2016, the alleged onset of

disability date. T13.

      At Step Two, the ALJ found that Ms. R. had severe impairments,

including a fibromyalgia, migraines, affective disorder, and anxiety disorder.

T13. The ALJ found that each of those impairments significantly limited

Ms. R.’s ability to perform basic work activities. T13.

      The ALJ also found that Ms. R. had a medically determinable impairment

of mild cervical degenerative changes shown by MRI, but found it caused no

more than minimal impact on Ms. R.’s ability to carry out work-related

activities, and therefore concluded it was non-severe. T13.

      In Step Three, the ALJ found that Ms. R. did not have an impairment

that meets or medically equals a listing. T15-16. The ALJ stated he

specifically considered Listing 14.09D, but concluded that the record did not

satisfy the criteria of the Listing because the record did not document

recurrent flares of inflammatory arthritis involving two or more constitutional

symptoms with marked limitations in activities of daily living, social

interaction, concentration, persistence or pace. T13. The ALJ found that

Ms. R.’s mental impairments caused mild limitations in her ability to

understand, remember, or apply information, mild limitations in her ability to

interact with others, moderate limitations in concentration, persistence or

maintaining pace, and mild limitations in adapting or managing oneself. T14.




                                        3
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 4 of 64 PageID #: 1211




       The ALJ determined that Ms. R. had residual functional capacity,

(“RFC”), to:

         perform less than the full range of light work . . . . The
         claimant is limited to lifting and carrying 20 pounds
         occasionally and 10 pounds or less frequently. The claimant
         is limited to sitting (with normal breaks) for about 6 hours out
         of an 8-hour workday. The claimant is limited to standing or
         walking (with normal breaks) for about 3 hours out of an 8-
         hour workday. The claimant has no reaching limitations. The
         claimant is limited to frequent balancing, stooping and
         crouching. The claimant is limited to never climbing ladders,
         scaffolds or ropes. The claimant is limited to occasional
         kneeling, crawling and climbing ramps or stairs slowly with
         the use of a handrail. The claimant has no communication or
         manipulation limitations and no visual limitations with proper
         glasses. The claimant is limited to avoiding concentrated
         exposure to work hazards such as unprotected heights and
         fast or dangerous machinery. Secondary to pain, discomfort,
         side effects of medications and some overlay of mental
         impairments, the claimant is limited to understanding,
         remembering and carrying out simple, routine and repetitive
         tasks of about 2-3 steps on average.

T15.

       The ALJ found that Ms. R.’s impairments could reasonably be expected

to cause the symptoms alleged by Ms. R., however her statements concerning

the intensity, persistence and limiting effects of those symptoms were “not

entirely consistent with the medical evidence and other evidence in the record

for the reasons explained in this decision.” T16.

       The ALJ found at Step Four that Ms. R. could not perform her past

relevant work as a bartender, routine clerk, administrative clerk, cashier

checker, sales attendant, and housekeeper. T20-21.

       The ALJ found that Ms. R. had a “limited education” and was able to

communicate in English. T21.
                                        4
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 5 of 64 PageID #: 1212




      The ALJ found at Step Five, relying on the testimony of a vocational

expert, that Ms. R. could perform the occupations of electronics worker,

DOT# 726.687-010; hand packager, DOT# 589.687-074; and small products

assembler, DOT# 706.687-022, relying on the number of jobs available in the

national economy for each occupation. T21-22. The ALJ found the vocational

expert’s testimony was inconsistent with the information in the Dictionary of

Occupational Titles because the jobs identified were light duty jobs that

typically called for 6 hours of standing or walking, but the vocational expert’s

testimony that the jobs could be performed within the limits of the hypothetical

and that the numbers of jobs provided included the erosion of the incidence in

the national economy of those jobs based on reduced standing and walking

limits that was based on the expert’s 20 years of vocational consultancy

experience was reasonable. T22.

      The ALJ considered the opinions of the State agency medical consultants

and rejected their findings because they were not consistent with the medical

records. T19.

      The ALJ considered the opinions of the State agency psychological

consultants and rejected their findings because, when Ms. R.’s mental

impairments are considered in combination with her chronic pain syndrome,

she is limited to unskilled work. T20.

      The ALJ considered the opinions of Kimberly Lunder, PA-C, Ms. R.’s

treating provider, and stated that PA Lunder completed a mental impairment

form indicating “marked limitations in sustaining concentration with no other


                                         5
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 6 of 64 PageID #: 1213




significant limitations noted.” T19. The ALJ stated, “The undersigned accepts

those statements and affords them great weight . . . .” T19. The ALJ

considered the physical impairment form PA Lunder completed and rejected

her opinions that Ms. R. had manipulative and reaching limitations, and that

Ms. R. would need extra breaks and would have excessive absenteeism because

the ALJ concluded those limitations were inconsistent with the “physical

examination observations in the record documenting good strength, full range

of motion and good response to conservative treatment.” T19. The ALJ also

considered a short-term disability form from November 2016 completed by

PA Lunder and gave it little weight. T19. The ALJ also considered a February

2018 letter from PA Lunder which restricted Ms. R. to less than full-time work

and other limitations and afforded the opinion “less weight, as they are not

consistent with the physical examination observations in the record

documenting good strength, full range of motion and good response to

conservative treatment.” T19.

      The ALJ considered an April 2018 letter from Christine Knapp, MSW,

stating that Ms. R. qualified for a service animal due to her condition and gave

it little weight stating it contained no vocationally relevant limitations. T19.

      The ALJ considered a third-party function report from Ms. R.’s friend,

Erin Jones, and afforded it weight to the extent it supported the RFC

determined by the ALJ. T19.

      The ALJ stated Ms. R. was obese, which compounds her fibromyalgia

problems. T20.


                                         6
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 7 of 64 PageID #: 1214




      Ms. R. requested review of the ALJ’s denial from the Appeals Council,

which was denied, making the ALJ’s decision final. T1-5, 258. Ms. R. timely

filed this action.

B.    Relevant Medical Evidence (chronological order):

      1.     2015

      Ms. R. was seen for physical therapy at Prairie Rehabilitation for

cervicalgia and thoracic pain and received treatments on October 2, 6, 9, 12,

14, 2015, and was discharged on October 28, 2015, with improved pain and

she had returned to work. T507-18.

      Ms. R. was seen at AMG Integrative Clinic on October 15, 2015, for

ongoing neck, shoulder, and upper back pain. T399. Ms. R. also reported a

history of migraine headaches, which got worse over the years. T400. Ms. R.

had tried chiropractic treatment, physical therapy, been to the emergency

room, and had been evaluated by orthopedics. T400. She was taking

gabapentin and using a TENS unit. T400. Ms. R. also reported occasionally

her left forearm will be achy, numb and tingly. T400. Her assessment was

possible myofascial pain or fibromyalgia and acupuncture, trigger point

injections, and aromatherapy were discussed. T401. Acupuncture was started

and continued periodically through June 2016. T403-27.

      2.     2016

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on March 24, 2016, for

follow-up on her gabapentin, which had been increased at her last visit. T687.

Ms. R. reported she had returned to work since the increased dosage, but had


                                       7
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 8 of 64 PageID #: 1215




body aches since returning, and continued to receive acupuncture treatment.

T687. Ms. R.’s gabapentin dosage was increased. T690.

      Ms. R. was seen at the Avera Emergency Room for a migraine headache

on March 27, 2016. T467.

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on August 16, 2016, for

increased generalized pain and reported the gabapentin and Ibuprofen were no

longer working, her depression had increased with her pain, and she had quit

her second job because of tiredness and pain. T675. Ms. R. also reported

numbness in her right leg at night and in her fingers. T675. Ms. R.’s PHQ-9

score was 23, indicating a need for depression treatment. T677.

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on September 8, 2016,

for a headache lasting two days and generalized chronic aches and pains.

T670. She received a Toradol injection, was continued on Effexor and

gabapentin, and was started on Mobic for pain. T673. Examination revealed

tenderness in her neck and generalized musculoskeletal tenderness, sad mood,

and tearful affect. T679. Ms. R.’s assessment included fatigue, multiple joint

pain, headache, paresthesia of upper and lower extremities, and depression

with anxiety. T679-80. Ms. R. received a Toradol injection, a brain MRI was

ordered, gabapentin dosage was increased, due to her generalized pain her

antidepressant was changed to Effexor, and a rheumatology referral was

discussed. T680.

      The Avera McGreevy notes for October 6, 2016, stated that Ms. R. saw

Dr. King and was diagnosed with fibromyalgia. T752.


                                       8
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 9 of 64 PageID #: 1216




      Ms. R. was seen at Avera Physical Therapy on October 10, 2016, for a

new diagnosis of fibromyalgia. T461. Ms. R. described her pain as alternating

between aches/cramps and being on “fire;” times with sharp pain in the wrists,

elbows, shoulders, knees, and ankles; and, times when light massage felt good

and other times when she could not stand to be touched. T461. Her pain was

worse with driving, extended sitting or standing, and improved slightly with hot

baths, quiet time, and sometimes when lying down. T461. Ms. R. had filed for

FMLA due to her inability to do her job. T461. Ms. R. reported being unable to

do laundry, dishes, write in her diary, ride her motorcycle, play with her dog, or

play with her grandchild. T461. Examination revealed diffuse tenderness

bilaterally to cervical musculature, scapular musculature, lumbar paraspinals,

PSIS, greater trochanters, and piriformis muscles; shoulders able to move 90

degrees at normal pace then slows, and all muscles tested 3+/5 or empty end

feel secondary to pain; grip strength was weak and painful, much weaker than

expected for someone who moves boxes for a living; positive cervical Spurling

test indicating pressure on the nerve root, positive lumbar straight leg raise at

38 degrees on the right and 36 degrees on the left, and a negative slump test.

T463. The Oswestry 3 index was 54% disability, indicating a severe disability

with impact on activities of daily living. T463. Aquatic therapy, manual

therapy, and neurological re-education were planned. T464.




3See
https://www.rehab.msu.edu/_files/_docs/Oswestry_Low_Back_Disability.pdf.
                                   9
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 10 of 64 PageID #: 1217




        Ms. R. saw PA Lunder at Avera McGreevy Clinic on October 18, 2016 to

discuss FMLA paperwork and follow-up after starting Lexapro. T660. Ms. R.

had seen Rheumatology and been diagnosed with fibromyalgia, continued to

have widespread pain, and had missed 4 out of 5 days of work that week due

to pain. T660. Ms. R.’s work had encouraged her to file FMLA paperwork.

T660. Ms. R. reported tolerating the Lexapro but was not sure it helps as she

felt depressed with chronic pain. T660. Examination revealed tenderness in

her neck and back, sad mood, and tearful and downcast affect. T662-63. She

was referred to Behavioral Health chronic pain group and for physical therapy.

T663.

        Ms. R. had to cancel planned water physical therapy on October 22,

2016, due to not being able to afford the copay required by her insurance.

T457.

        Ms. R. was referred to Avera Physical Therapy for treatment of a recent

fibromyalgia diagnosis on October 24, 2016, and reported neck, back,

shoulder, arm, hip, knee and leg pain. T446. She also reported a history of

anxiety attacks, which could occur without reason. T446. Ms. R. was taking

gabapentin, pain medication, and anxiety medication and she was on FMLA

from work for disability. T446.

            a.   Lunder Mental Impairment Questionnaire

        On November 2, 2016, PA Lunder completed a mental impairment

questionnaire (T433-36), physical impairment questionnaire (T437-38), and

separate onset date questionnaires (T439-40).


                                        10
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 11 of 64 PageID #: 1218




      On the mental impairment questionnaire, PA Lunder reported that

Plaintiff’s diagnoses were “fibromyalgia; depression/anxiety due to health

condition” (T433). She opined that Plaintiff had slight limitation in the ability

to maintain attention and concentration for extended periods; moderate

limitation in the ability to perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances; moderate

limitation in the ability to perform at a consistent pace with a standard number

and length of rest periods; and no limitation in any of the other assessed

mental abilities (T433-35). PA Lunder stated on the form that at times Ms. R.

may be slower to complete tasks or require more rest periods due to

pain/mental fatigue due to diagnosis. T434. On the corresponding onset date

questionnaire, PA Lunder indicated that she had treated Ms. R. since July

2014, and Ms. R. had experienced these mental limitations since July

2014 (T440).

          b.    Lunder Physical Impairment Questionnaire

      On the physical impairment questionnaire, PA Lunder reported that

Ms. R.’s diagnoses included “fibromyalgia; chronic pain; depression/anxiety”

and that her symptoms “often” were severe enough to interfere with the

attention and concentration required to perform simple work-related tasks

(T437). PA Lunder opined that Ms. R. could walk 6 blocks without rest or

significant pain; stand/walk for 20 minutes at a time and 4 total hours in an 8-

hour workday; sit for an hour at a time and 8 total hours in an 8-hour

workday; and Ms. R. would need a job that allowed her to shift positions at will


                                        11
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 12 of 64 PageID #: 1219




between sitting, standing or walking. T437. PA Lunder opined Ms. R. could

frequently lift and carry less than 10 pounds and occasionally lift and carry 20

pounds (T437-38). She opined that Ms. R. would need to take 1-2 15-minute

unscheduled breaks during an 8-hour workday (T437). She marked that

Ms. R. had no limitations in performing repetitive reaching, handling, or

fingering, but then indicated that Ms. R. could use each hand only 50% of the

time to grasp, turn, or twist objects and use each arm only 50% of the time for

reaching (T438). PA Lunder estimated that Ms. R. would be absent from work

more than four times a month, stated that it was “unknown” whether Ms. R.

was a malingerer, and indicated that Ms. R. would be physically unable to work

an 8-hour day, 5 days a week on a sustained basis (T438). On the

corresponding onset date questionnaire, PA Lunder indicated that Ms. R. had

experienced these physical limitations since August 2016 (T439).

      3.    Late 2016

      Ms. R. received biofeedback treatment for pain management starting on

November 4, 2016, at Avera Behavioral Health and was discharged on May 24,

2017, with moderate improvement. T557.

      Ms. R. was discharged from Avera Physical Therapy on November 8,

2016. T442. Physical therapy was needed due to decreased cervical and upper

extremity range of motion, decreased strength, and increased pain. T444.

Spinal tests revealed a positive cervical Spurling test indicating pressure on the

nerve root, positive lumbar straight leg raise at 38 degrees on the right and 36




                                       12
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 13 of 64 PageID #: 1220




degrees on the left, and a negative slump test. T444. The Oswestry 4 index was

54% disability, indicating a severe disability with impact on activities of daily

living. T444.

      On November 10, 2016, PA Lunder provided a short-term disability claim

form estimating that Ms. R. would be able to return to work on November 29,

2016 (T474).

      Ms. R. was seen at Sanford Women’s Clinic on November 17, 2016, and

diagnosed with overactive bladder; an interstitial cystitis diet was

recommended, and Ditropan prescribed. T479.

      PA Lunder noted on November 18, 2016, that she felt Ms. R. should

attempt at least part-time work, because the worst thing she can do is sit at

home. T743. PA Lunder stated Ms. R. needed to be planning for the future

and she was not likely to get disability with fibromyalgia as they would expect

her to get a desk job. T743. PA Lunder stated Ms. R. would either need to find

a less physical job or part-time work, and she could not “continue to say she is

disabled as she could do a less physical job at least part-time . . . . [L]iving off

disability is not a long term solution at her age.” T743.

      Ms. R. was referred by PA Lunder for a psychological evaluation at Avera

University Psychiatry and seen on December 29, 2016. T485. Ms. R.

presented as irritable and angry and stated she had no clue why she was sent

to Psychiatry. T485. She reported suffering from chronic pain and




4See
https://www.rehab.msu.edu/_files/_docs/Oswestry_Low_Back_Disability.pdf.
                                   13
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 14 of 64 PageID #: 1221




fibromyalgia, as well as chronic headaches, and her primary care provider sent

her because she was depressed. T485. Ms. R. fell asleep in the waiting room

and reported she gets easily exhausted. T485. Ms. R.’s medications included

gabapentin, etodolac, and Tylenol 300 for inflammation or pain,

cyclobenzaprine, a muscle relaxant, and Effexor, Lexapro and lorazepam for

depression and anxiety. T486. Ms. R.’s mental health diagnoses were

depression and anxiety due to general medical condition, and her general

medical diagnoses were chronic pain syndrome and fibromyalgia. T486.

Ms. R. declined continued care with Psychiatry and felt she needed to manage

her pain and inquired about a referral to a pain clinic. T487.

      4.    2017

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on January 2, 2017, for

FMLA paperwork and she had been off work since October, and prior to that

time she had been missing a lot of work. T645. Ms. R.’s leave from work was

extended to February 13, 2017, and she was referred to Midwest Pain and

Rehab Center. T648.

      Ms. R. was seen for physical therapy on January 2, 2017, at Prairie

Rehabilitation and reported global pain and discomfort due to fibromyalgia

impacting her ability to perform daily activities, work duties, sleep, and her

mobility. T502, 505. Ms. R.’s assessment noted poor posture, limited cervical

range of motion, limited upper extremity range of motion and strength, and

significant decrease in lower extremity ankle DF causing compensatory forward

leaning. T505.


                                        14
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 15 of 64 PageID #: 1222




      Ms. R. was seen for physical therapy on January 5, 2017, at Prairie

Rehabilitation and reported some reduction in pain from prior treatment for 3-

4 hours, but had two intense migraines on consecutive days thereafter, and

requested more education on the occipivot. T500.

      Ms. R. was seen for physical therapy on January 9, 2017, at Prairie

Rehabilitation and reported waking with a headache that was progressing to a

migraine. T498.

      Ms. R. was seen on January 13, 2017, at Midwest Pain and

Rehabilitation for “mostly” headaches, upper back and shoulder area pain, and

also widespread pain. T523. Ms. R. was on short-term disability from work.

T523. Examination revealed increased muscle tone and tension, tenderness,

and active tenderpoints in multiple areas consistent with fibromyalgia,

abnormal reduction in cervical lordosis, reduced cervical spine range of motion,

end range motion discomfort in shoulders, and posture with forward bended

head and protracted shoulders. T523. Ms. R.’s assessments were chronic

cervical upper back pain, chronic musculoligamentous tension headaches,

myofascial pain syndrome, fibromyalgia and depression. T523. Trigger point

injections, pain management, physical therapy, posture retraining, and

education, including pacing activities and exercise level, and continued

medications unchanged were planned. T524.

      Ms. R. was seen at Avera Behavioral Health on February 3, 2017, for

help with pain management. T1034. Ms. R. was on short-term disability from

work and had pain across her chest, down her entire back, both arms, hips,


                                       15
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 16 of 64 PageID #: 1223




legs and knees described as achy, sore, tingling, and burning. T1035. Ms. R.

reported the pain caused a lot of numbness in her hands and fingers the past

two months. T1035. Ms. R.’s pain impacted her ability to lift, walk, bend,

stretch, wash dishes, sweep, mop, vacuum, go up and down steps, fold

laundry, grip things, or hold smaller items. T1035. Ms. R.’s mental status

showed mildly pressured speech, slowed and restless psychomotor activity,

depressed, irritable, dysphoric, anxious, worried, frightened, and quite

frustrated mood due to pain, and congruent, restricted, downcast affect.

T1035-36. Cognitive Behavior Therapy, stress management, cognitive

restructuring collaboration, relaxation technique and other therapies were

planned. T1036.

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on February 22, 2017,

for issues with her speech in which words and sentences do not come out right

and some garbled speech the last month and a half. T638. Ms. R. reported

constant left-sided weakness the past two weeks and increased “joint swelling”

on the left, increased shakiness and tremor, fatigue, and leg pain. T638-39.

Examination revealed bilateral tremors in her hands, and she was referred to

neurology. T642-43.

      Ms. R. spoke with the Avera McGreevy Clinic on February 28, 2017, and

stated she had no plans to return to work at that time because if she returned

to work, she would have more flare-ups, as she was unable to do her

housework without added pain. T724.




                                       16
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 17 of 64 PageID #: 1224




      PA Lunder noted on March 2, 2017, that Ms. R. should return to work on

a reduced schedule or part-time basis. T724.

      Ms. R. was seen at the Avera Emergency Room for a migraine headache

on March 18, 2017. T548. She reported dizziness, difficulty walking, double

vision, nausea, and photophobia. T548. Ms. R. also reported chronic left-sided

numbness and weakness unchanged. T548. A migraine cocktail was given and

a brain MRI was obtained, which was negative for acute abnormality.

T550, 554.

      Ms. R. was seen on March 29, 2017, at Avera Neurology for tremors that

started about two months prior occurring mainly in her hands and worse with

activity like using utensils and includes numbness and tingling in both arms

diffusely as well as over the anterior aspect of her thighs. T535-36. Ms. R. had

been diagnosed with fibromyalgia due to persistent body pain, fatigue, and

paresthesias. T536. Ms. R. also reported a history of chronic headaches

occurring daily with more severe headaches once per week, including light and

sound sensitivity and nausea. T536. A brain MRI obtained in August 2016

was unremarkable. T537. An EEG was obtained on April 3, 2017, due to

cognitive and memory problems that was abnormal showing focal sharp waves

in the left temporal region, which could potentially represent epileptogenic

focus. T543. Upper and lower extremity nerve conduction tests were obtained

and were unremarkable. T544. Examination revealed a mild action tremor.

T537. Ms. R.’s assessments were mild essential type tremor predominantly in

the upper extremities, and chronic daily headaches for which Inderal was


                                       17
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 18 of 64 PageID #: 1225




prescribed; fibromyalgia with diffuse chronic pain disorder; and cognitive and

memory difficulties, which may be related to the fibromyalgia. T535.

      Ms. R. was seen on May 8, 2017, at Avera Neurology for another EEG

due to cognitive and memory problems. T930. The EEG was abnormal

showing rare sharply contoured waves in the right frontotemporal region as

well as an episode of rhythmic slowing potentially consistent with epileptogenic

focus. T930.

      Ms. R. saw PA Lunder at Avera McGreevy Clinic on May 31, 2017, for a

medication check and work restriction paperwork. T632. Ms. R. had been

receiving physical therapy at Prairie Rehabilitation who suggested a functional

capacity evaluation to try to get Ms. R. back to work. T632. Ms. R. continued

to have generalized pain rated at 6/10. T634. PA Lunder referred Ms. R. for a

functional capacity assessment and said she would like to get Ms. R. back to

work as soon as possible. T636. PA Lunder said Ms. R.’s work restrictions

would include no lifting above her head, no lifting over 20 pounds, and she

would talk with the physical therapist and then complete the restriction

paperwork. T636.

      PA Lunder noted on June 5, 2017, that Ms. R.’s insurance would not

cover the testing related to work restrictions, but Prairie Rehab would do

something similar at her next rehab appointment. T711.

      Ms. R. contacted Avera McGreevy Clinic on June 16, 2017, and said she

needed a specific date when her work restrictions would be lifted. T709. The

date could be extended but Aetna needed a specific date. T709.


                                       18
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 19 of 64 PageID #: 1226




      Ms. R. saw Christine Knapp, MSW, CSW-PIP, for counseling on June 20,

2017, and reported she was on long-term disability from work. T613.

      Ms. R. saw Ms. Knapp for counseling on August 1, 2017, and was

observed to be “really physically hurting.” T609. It was difficult for her to sit

still comfortably due to back and leg pain. T609.

      Ms. R. saw Ms. Knapp for counseling on August 15, 2017, and had gone

to Sturgis with her boyfriend the last weekend and had fun, but had been in a

lot of physical pain the last several days. T608.

      Ms. R. was seen at Dakota Chiropractic on November 13, 2017, for mid

back pain. T891.

      Ms. R. saw Ms. Knapp for counseling on November 21, 2017, and

Ms. Knapp noted that Ms. R. had missed a couple of appointments due to

“sick/weak/tired/physically in pain” and she was not doing much better that

day. T857. Ms. R. was seen at Dakota Chiropractic on December 1, 2017, for

neck pain. T890.

      Ms. R. saw Ms. Knapp for counseling on December 5, 2017, and

Ms. Knapp noted Ms. R. appeared to be in a lot of pain, she repeated things she

was talking about several times, and cried when talking about her pain and

health problems. T855. Ms. Knapp stated she felt Ms. R.’s pain and physical

issues cause her a lot of mental stress also. T855. Ms. R. was seen at Dakota

Chiropractic on December 28, 2017, for neck pain. T889.

      Ms. R. was seen on December 29, 2017, at Avera Neurology to follow-up

on her headaches, tremors and amnestic spells. T931-32. Keppra had been


                                        19
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 20 of 64 PageID #: 1227




prescribed due to her abnormal EEGs, and Ms. R. reported her spells were

improved but still had a few per week but was more aware that she may lose

her train of thought or get distracted easily. T932. Ms. R. reported continued

headaches with one mild and three severe headaches per week with some

photo and phonophobia. T932. Ms. R.’s assessments included tremor, chronic

daily headaches, fibromyalgia with diffuse extremity pain and paresthesias,

and cognitive and memory difficulties with periods of lost time and confusion.

T931. Examination revealed tenderness to palpation over the greater and

lesser occipital nerves, and palpable spasm over bilateral trapezius. T933.

Occipital nerve block injections were administered due to persistent headaches

despite preventative use of propranolol as well as trigger point injections.

T931, 937.

      5.     2018

      Ms. R. saw Ms. Knapp for counseling on January 17, 2018, and

Ms. Knapp noted Ms. R. was not doing well physically and was very weak and

in a lot of pain. T854.

      Ms. R. was seen at Dakota Chiropractic on January 25, 2018, for pain

and numbness in her left shoulder. T888.

      On February 12, 2018, PA Lunder provided a letter stating that Plaintiff

was under her care and currently had work restrictions that prevented her

from performing any available work at UPS (T821). PA Lunder stated that

Ms. R. was limited to working 4-hour shifts, 4 days per week; could not

repetitively lift more than 10 pounds or otherwise lift more than 20 pounds;


                                        20
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 21 of 64 PageID #: 1228




and, ideally, would have a combination of standing and sitting during her

shifts (T821). She stated that there was no date set for Ms. R. to return to

work without restrictions and that these restrictions were considered

permanent (T821). PA Lunder invited further contact if more information was

needed. T821, 917.

      Ms. R. saw Ms. Knapp for counseling on February 22, 2018, and

Ms. Knapp noted Ms. R. was in a lot of physical pain and she was frustrated

with her doctors who she did not think were really listening to her or

diagnosing her correctly. T853.

      Ms. R. saw Ms. Knapp for counseling on March 13, 2018, and Ms. Knapp

noted Ms. R. had many physical issues. T852. She aches all over her body,

has difficulty getting around the house at times, was not eating well and it was

difficult for her to concentrate on the counseling session. T852.

      Ms. R. saw Ms. Knapp for counseling on March 27, 2018, and Ms. R. had

almost cancelled, reporting her pain drains her many days of the week. T851.

      On April 6, 2018, social worker Christine Knapp provided a letter stating

that she had been working with Ms. R. “on and off, for several years” on

relationship issues starting during Ms. R.’s childhood, and recently also had

been addressing physical health issues and self-care (T850). Ms. Knapp

reported that Ms. R. relied on “loving” animals in her day-to-day life to “help

her focus on healthy things and help her to love herself better also” (T850).

Ms. Knapp stated, “It is important for [Ms. R.] to be able to have animals




                                        21
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 22 of 64 PageID #: 1229




around her, especially now, because of their unconditional love for their

owners” (T850).

      Ms. R. saw Ms. Knapp for counseling on April 10, 2018, and Ms. Knapp

noted that not much had changed. Ms. R. continued to be in a lot of pain and

could not do much on some days. T849.

      Ms. R. saw Ms. Knapp for counseling on May 8, 2018, and had been

better physically and able to have fun, go out with friends and spend time with

her guy friend. T848. Ms. Knapp noted that Ms. R. is such a different person

when not in pain. T848.

      Ms. R. contacted Avera McGreevy Clinic on May 10, 2018, complaining of

muscle spasms the last 1.5 weeks due to a fibromyalgia flareup. T915.

      Ms. R. was seen on May 10, 2018, at Avera Neurology to follow-up on her

headaches and tremor and reported having muscle spasms and twitching in

the right upper extremity around the elbow with radiation up the left arm to

the shoulder and neck with sharp pain. T940-41. Ms. R.’s headaches had

shown some significant improvement and the headaches were occurring about

once per week and she was using sumatriptan. T941. Examination revealed

tenderness to palpation over the occipital regions, and muscle spasm and

tenderness over the medial trapezius. T941. Occipital nerve block injections

and trigger point injections were administered. T946. A cervical MRI was

recommended for the neck pain with radiation to the left upper extremity,

which showed stable mild degenerative spondylosis with minimal central




                                       22
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 23 of 64 PageID #: 1230




annular protrusions at C2 to C5 with no nerve root impingement or foraminal

stenosis. T940, 947.

        PA Lunder wrote a letter on May 16, 2018, stating Ms. R. needed a first

or second level apartment due to her medical condition, causing stairs to be

problematic. T918.

        Ms. R. saw Ms. Knapp for counseling on May 22, 2018, and had been out

more frequently the last couple of weeks, and she was happy about that, but it

still wears on her in many ways. T847. Ms. R. saw Ms. Knapp for counseling

on June 14, 2018, and was trying to get an apartment on the first floor of her

building. T846.

        Ms. R. was seen on June 22, 2018, at Avera Gastroenterology for follow-

up on a history of gastroparesis with reflux and irritable bowel syndrome.

T826-27. Ms. R.’s assessments included GERD and irritable bowel syndrome.

T826.

        Ms. R. saw Ms. Knapp for counseling on July 3, 2018, and Ms. Knapp

stated that Ms. R. had helped over the weekend with a fundraiser and had

been paying for it physically since then. T845.

        Ms. R. was seen at Dakota Chiropractic on July 10, 2018, for upper back

pain, and was seen again a week later. T885-87.

        Ms. R. saw PA Lunder at Avera McGreevy Clinic on August 1, 2018, for a

medication check. T898. Ms. R. had applied for several jobs but had not been

hired due to her pain, fibromyalgia and fatigue. T898. Ms. R. reported neck,

back, joint, and muscle pain, and her medications were continued. T902.


                                        23
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 24 of 64 PageID #: 1231




        Ms. R. was seen on August 9, 2018, at Avera Neurology to follow-up on

her headaches and tremor and reported back pain with radiation to her hips

and legs, worse with extended sitting or lying, and was using Imitrex 2-3 times

a week to stave off severe headaches. T951. Ms. R.’s propranolol dosage was

increased in an effort to reduce her use of Imitrex. T949.

        Ms. R. was seen at Dakota Chiropractic on August 14, 2018, for upper

back pain. T884.

        Ms. R. saw Ms. Knapp for counseling on October 10, 2018, and

Ms. Knapp stated that Ms. R. was still frustrated about her physical health and

she hurts everywhere all the time. T993. Ms. R. saw Ms. Knapp for counseling

on November 1, 2018, and Ms. Knapp stated that Ms. R. was getting physically

better from weeks of not feeling well. T994. Ms. Knapp stated it had been

difficult for Ms. R. to get through a day without needing to sleep or be in bed a

majority of the day and she did not have much ability to focus on her emotional

well-being. T994.

        Ms. R. was seen on November 26, 2018, at Avera Rheumatology to

follow-up on her positive ANA, arthralgia, myalgia, and mild sicca symptoms.

T964. Ms. R. had been seen by Rheumatology in October 2016 5 for an

evaluation of positive ANA with arthralgia, myalgia, and mild sicca symptoms.

T964. Ms. R. reported hip and knee pain with extended sitting, difficulty

walking, decreased grip strength with pain of MCP, PIP, DIP and bilateral

wrists, more frequent headaches, decreased balance, chest pain, morning


5   The October 2016 Rheumatology records do not appear in the transcript.
                                      24
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 25 of 64 PageID #: 1232




stiffness of elbows, wrists, knees, and hips, and joint swelling in ankles, knees,

can no longer wear rings, and wrists (less). T964-65. Ms. R. reported pain in

her ankles, back, elbows, hips, knees, neck, shoulders and wrists. T967, 969.

Examination revealed chest tenderness to palpation, diffuse tender points

including 18/18 fibromyalgia tenderpoints, and Ms. R. declined full range of

motion testing in her shoulders due to pain. T970. Ms. R.’s symptoms were

consistent with fibromyalgia, but tests to make sure she had no inflammatory

arthritis were planned. T972. No significant arthritis was seen in hand and

foot x-rays. T973-74.

      Ms. R. was seen on December 11, 2018, at Avera Neurology to follow-up

on her headaches and tremor and reported things had been going “fair.” she

was having more difficulty with joint pain and her rheumatoid factor was

elevated. T1018-19. Ms. R.’s headaches were somewhat worsening and

occurring about twice per week and she had been to the emergency room about

a month ago due to an intractable headache. T1019-20.

      6.    2019

      Ms. R. was seen at Avera Gastroenterology on January 7, 2019, and

diagnosed with celiac disease in addition to gastroparesis, bloating, GERD, and

irritable bowel syndrome. T1009-10.

      Ms. R. was seen on February 20, 2019, at Avera Neurology for nerve

block and trigger point injections due to muscle spasms and myofascial pain in

her left shoulder going up her neck into her head causing occipital neuralgia

and a migraine. T1026.


                                       25
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 26 of 64 PageID #: 1233




      Ms. R. saw Ms. Knapp for counseling on March 12, 2019, and Ms. Knapp

stated that Ms. R. was physically terrible and in pain much of the time. T1040.

      Ms. R. was seen on March 13, 2019, at Avera Rheumatology to follow-up

and reported still being in a lot of pain and had been to the emergency room a

few times and had been prescribed meloxicam that seemed to take the edge off

the pain, and she had been diagnosed with Celiac disease and gastroparesis.

T1044. Ms. R. reported morning stiffness that she didn’t feel ever loosens up.

T1044. Examination revealed positive heberdens and bouchards nodes, bony

hypertrophy in both knees with crepitus, and 11/18 muscle tenderpoints.

T1048-49. Ms. R. did not have insurance, so she was continued on gabapentin

rather than switched to Lyrica, and continued on meloxicam and Flexeril.

T1049. The Rheumatologist also stated, “I think she is having some joint pain

and fatigue from the celiac disease as well . . . .” T1049.

      7.    State Agency Assessments—2017

      On July 14, 2017, state agency psychological consultant Stephanie

Fuller, Ph.D., reviewed Ms. R.’s records and concluded that her mental

impairments were non-severe (T83-84). Dr. Fuller concluded that Ms. R. had

medically determinable impairments of Depressive, Bipolar and Related

Disorders and Anxiety and Obsessive – Compulsive Disorders that caused mild

limitation in understanding, remembering, or applying information; mild

limitation in interacting with others; mild limitation in concentrating,

persisting, or maintaining pace; and no limitation in adapting or managing

oneself (T84).


                                        26
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 27 of 64 PageID #: 1234




      On July 25, 2017, state agency medical consultant Jay Shaw, M.D.,

reviewed Ms. R.’s records and concluded that her fibromyalgia and migraines

were severe impairments (T83, 87). Dr. Shaw concluded that Ms. R. had no

exertional, manipulative, visual, communicative, or environmental limitations

(T86). Dr. Shaw concluded that Ms. R. had postural limitations and could

never climb ladders, ropes, or scaffolds; could occasionally kneel, crawl, and

climb ramps and stairs; and could frequently balance, stoop, and crouch (T86).

Dr. Shaw stated that the limitations were from obesity. T86.

      On October 26, 2017, state agency medical consultant Lawrence

Schaffzin, M.D., reviewed Ms. R.’s records and concluded that her fibromyalgia

and migraines were severe impairments (T114, 117). Dr. Schaffzin concluded

that Ms. R. had no exertional, manipulative, visual, communicative, or

environmental limitations (T116-17). Dr. Shaw concluded that Ms. R. had

postural limitations and could never climb ladders, ropes, or scaffolds; could

occasionally kneel, crawl, and climb ramps and stairs; and could frequently

balance, stoop, and crouch (T116-17).

      On November 4, 2017, state agency psychological consultant Joel Deloy,

Ph.D., reviewed Ms. R.’s records and concluded that her mental impairments

were non-severe (T114-15). Dr. Deloy concluded that Ms. R. had medically

determinable impairments of Depressive, Bipolar and Related Disorders and

Anxiety and Obsessive – Compulsive Disorders that caused mild limitation in

understanding, remembering, or applying information; mild limitation in




                                        27
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 28 of 64 PageID #: 1235




interacting with others; mild limitation in concentrating, persisting, or

maintaining pace; and no limitation in adapting or managing oneself (T114).

C.    Other Evidence:

      The record contains an insurance explanation of benefits that stated that

Ms. R. was on short term disability and her last day worked had been

October 12, 2016. T279.

      Erin Jones completed a third-party function report regarding Ms. R. on

October 3, 2017. T345-52. Jones stated she sees Ms. R. a few times per week

and talks to her daily. T345. Jones stated Ms. R. could not work, she was

unable to clean, do dishes, vacuum, had difficulty standing for any length of

time, her arms hurt, she had severe back and hip pain, fatigue, and memory

loss. T345. Jones stated Ms. R. was unable to lift or use her arms, and lays

around most days, mostly just going to doctor appointments. T345-46. Jones

stated Ms. R. did some laundry and general picking up but it takes her all day,

and she takes a lot of breaks and needs help with the cleaning. T347.

D.    Testimony at ALJ Hearing:

      Ms. R.’s hearing occurred on March 28, 2019, and lasted 46 minutes;

starting at 7:58 a.m. and ending at 8:44 a.m. T43, 73.

      1.    Ms. R.’s Testimony:

      Ms. R. appeared with her attorney and testified before the ALJ at an

administrative hearing on March 28, 2019 (T41).




                                        28
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 29 of 64 PageID #: 1236




      Ms. R. testified that she lived by herself in a third-floor apartment and

had to take the stairs because there was no elevator, and she had requested a

ground floor apartment but there was a waiting list. T47.

      Ms. R. testified that she last worked in August 2017, sorting packages

and loading carts and planes for UPS, and then UPS put her on “smalls” where

you sort packages and load carts. T48. Ms. R. testified that her work at UPS

was part-time work. T62.

      Ms. R. testified that her symptoms from fibromyalgia included muscle

tightness, burning, aching, cramping, and stiffness, for which she received

some relief using a TENS unit, Epsom salts baths, and hot and cold packs

(T51-52). She testified that she also took a nap each day, usually for an hour

and a half or two hours (T57-58). Ms. R. testified that sometimes she does not

feel refreshed after sleeping. T57.

      Ms. R. testified that she received monthly injections that had reduced the

frequency of her migraines from six or seven a month to about three a month;

she testified the migraines could sometimes last a day and a half. T52.

      Ms. R. testified that her stomach issues would cause pain when she ate

that would shoot into her back and make the rest of her body hurt, and she

had issues with constipation and loose stools, bloating, and she now had celiac

disease. T53.

      Ms. R. testified that she had neighbors who would help her if she had

problems opening things like a bottle of pop, juice, or nail polish, or if she

needed her garbage taken out. T55.


                                        29
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 30 of 64 PageID #: 1237




Ms. R. testified that she was able to drive, although she sometimes had

difficulty sitting for very long, and said she sometimes used a wheelchair when

shopping (T55). She testified that she had lifting restrictions of 7 or 10 pounds

and could sit and stand for about 10 to 15 minutes before needing to change

positions (T58).

      2.    Vocational Expert Testimony:

      The ALJ asked the vocational expert (“VE”), a hypothetical question that

mirrored the limitations included in the RFC determined by the ALJ and the VE

testified that the individual would be unable able to perform past work as

identified by the ALJ. T68-69. The VE testified there would be other jobs the

individual could perform and identified the occupations of electronics worker,

DOT# 726.687-010; inspector and hand packager, DOT# 559.687-074, and

assembler, small products I, DOT# 706.684-022, and provided the number of

jobs available nationally for each occupation. T69-70. The VE testified that to

allow these occupations to be done with standing approximately three hours

per workday she reduced the number of jobs by approximately 50 percent.

T70. The VE said the reduction in numbers of jobs was based on her

experience. T70.

                                 DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Minor v. Astrue, 574 F.3d 625, 627 (8th


                                       30
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 31 of 64 PageID #: 1238




Cir. 2009). Substantial evidence is defined as more than a mere scintilla, less

than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner’s conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425

(8th Cir. 1975). “This review is more than a search of the record for evidence

supporting the Commissioner’s findings, and requires a scrutinizing analysis,

not merely a rubber stamp of the Commissioner’s action.” Scott ex rel. Scott v.

Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (cleaned up, quotations omitted).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000)

(citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether


                                       31
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 32 of 64 PageID #: 1239




the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998) (citation omitted). The Commissioner’s conclusions of

law are only persuasive, not binding, on the reviewing court. Smith, 982 F.2d

at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. 6 The

impairment must be severe, making the claimant unable to do his previous

work, or any other substantial gainful activity which exists in the national

economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.

6Although Ms. R. has applied for both Title II and Title XVI benefits, for the
sake of simplicity, the court herein cites to only the regulations applicable to
Title II where the corresponding Title XVI regulation is identical. It is
understood that both Titles are applicable to Ms. R.’s application. Any
divergence between the regulations for either Title will be noted.
                                         32
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 33 of 64 PageID #: 1240




      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e., whether any of
      the applicant=s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460, (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment, the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.

      Step Five: Determine whether any substantial gainful activity
      exists in the national economy which the applicant can perform.
      To make this determination, the ALJ considers the applicant’s
      RFC, along with his age, education, and past work experience.
      20 C.F.R. § 404.1520(f).



                                      33
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 34 of 64 PageID #: 1241




C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead[] originates from judicial practices.” Brown v. Apfel,

192 F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long-standing

judicial gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640

n.3 (7th Cir. 1987). Moreover, “[t]he burden of persuasion to prove disability

and to demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004).

D.    The Parties’ Positions

      Ms. R. asserts the Commissioner erred by: (1) failing to properly evaluate

whether Ms. R. met or equaled a Listing at step three for fibromyalgia and

migraines, (2) failing in determining Ms. R.’s physical and mental RFC, and

(3) failing to carry his carried his burden at step five to identify jobs Ms. R. can

perform based on substantial evidence. See Docket No. 31 at p. 1. The

Commissioner asserts the ALJ’s decision is supported by substantial evidence

in the record at each step and the decision should be affirmed. See Docket

No. 32.


                                         34
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 35 of 64 PageID #: 1242




E.    The ALJ’s Step Three Evaluation—Migraines and Fibromyalgia

      The ALJ found at step two of the evaluation that Ms. R. suffered from

severe fibromyalgia and severe migraines. T13. Neither of those conditions

has its own Listing for use at step three. When an impairment does not have

its own Listing, the Commissioner directs its ALJs to consider whether the

impairment medically equals an analogous Listing or whether it medically

equals an analogous Listing in combination with at least one other medically

determinable impairment. See Social Security Ruling (“SSR”) 12-2p, 2012 WL

3104869 (July 25, 2012) (fibromyalgia) and SSR 17-2p, 2017 WL 3928306

(Mar. 27, 2017) (unlisted impairments). Remand is appropriate where the ALJ

fails to identify which Listing it considered to be most closely analogous. Miller

v. Colvin, 114 F. Supp. 3d 741, 775 (D.S.D. 2015). Ms. R. asserts the ALJ

failed to consider an analogous Listing for either fibromyalgia or migraines.

      Here, the ALJ wrote in connection with its step three analysis:

      The undersigned has examined all of the impairments listed in 20
      C.F.R. Part 404, Subpart P, Appendix 1, and specifically
      considered Listing 14.09D. The undersigned concludes the record
      does not support that the criteria of that Listing is [sic] satisfied.
      For Listing 14.09D, the medical evidence of record does not
      document recurrent flares of inflammatory arthritis involving two
      or more constitutional symptoms with marked limitations in
      activities of daily living, social interaction, concentration,
      persistence or pace.

T13. The ALJ then went on to discuss Ms. R.’s mental impairments under step

three. T13-14. The ALJ did not discuss Ms. R.’s migraine headaches

anywhere in the step three part of its opinion. T13-15.




                                        35
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 36 of 64 PageID #: 1243




        Listing 14.09D is under the heading of immune disorders and addresses

the specific condition of inflammatory arthritis. See Listing 14.00, 14.09D.

Although Ms. R. asserted rheumatoid arthritis as one of the bases for her

disability application (T269), the ALJ did not find that rheumatoid arthritis was

a severe impairment at step two. T13. Also, Listing 14.09D is clearly

inapplicable to any of the other severe impairments other than fibromyalgia as

found by the ALJ at step two. 7 Therefore, it is abundantly clear that the ALJ

considered Listing 14.09D as an analogous Listing for Ms. R.’s fibromyalgia.

The Commissioner’s guidance to ALJs specifically identifies Listing 14.09D as

an appropriate analogous Listing for fibromyalgia. See SSR 12-2p, ¶ VI.C.,

2012 WL 3104869, at *6.

        Ms. R. argues further that the ALJ only considered whether her

fibromyalgia “satisfied” Listing 14.09D, whereas the appropriate inquiry is

whether Ms. R.’s fibromyalgia is at least equal in severity and duration to the

criteria for Listing 14.09D. She argues fibromyalgia will never “satisfy” the

criteria for Listing 14.09D because fibromyalgia is not inflammatory arthritis.

Ms. R. does not analyze the medical evidence to demonstrate that her

fibromyalgia is equal in severity and duration to the criteria in Listing 14.09D.

        It is Ms. R.’s burden to show that the medical evidence in her case

demonstrates that her fibromyalgia, alone or in combination with other

conditions, meets or equals an analogous Listing in severity. Pate-Fires v.




7   The other severe impairments were migraines, anxiety and affective disorder.

                                        36
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 37 of 64 PageID #: 1244




Astrue, 564 F.3d 935, 942 (8th Cir. 2009). She has not done this. Although

she points to evidence which satisfies the durational requirement, she has not

pointed out any evidence in the record demonstrating that she meets or equals

the severity requirements for Listing 14.09D 8, nor does she identify any other

analogous Listing for fibromyalgia and demonstrate that she meets or equals

the requirements for that other Listing. The court rejects Ms. R.’s assertion

that the ALJ erred in considering her fibromyalgia at step three.

      The court reverses and remands, however, based on the ALJ’s failure to

discuss Ms. R.’s migraine headaches at all at step three. See T13-15. The ALJ

found migraines to be a severe impairment at step two. T13. Migraines, like

fibromyalgia, do not have a dedicated Listing. Instead, the Commissioner

directs ALJs to consider closely analogous listed impairments. 9 See SSR

17-2p, ¶ 2, 2017 WL 3928306, at *2. Because the ALJ did not discuss Ms. R.’s

migraines at step three, did not discuss the criteria for any closely analogous

listed impairments, and did not identify a closely analogous Listing to which

Ms. R.’s migraine signs and symptoms were being compared, the court cannot

review the ALJ’s step three decision with regard to migraines. Accordingly,


8 Listing 14.09D requires repeated manifestations of inflammatory arthritis,
with at least two of the constitutional symptoms or signs (severe fatigue, fever,
malaise, or involuntary weight loss) and one of the following at marked level:
(1) limitation of activities of daily living, (2) limitation in maintaining social
functioning, or (3) limitation in completing tasks in a timely manner due to
deficiencies in concentration, persistence, or pace.

9 After the ALJ issued its written decision in this case, the Commissioner
published SSR 19-4p, which directs ALJs to consider Listing 11.02 (epilepsy)
the most closely analogous listed impairment to primary headache disorders.
See SSR 19-4p, ¶ 8, 2019 WL 4169635, at *7 (Aug. 26, 2019).
                                        37
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 38 of 64 PageID #: 1245




reversal and remand is warranted so that the ALJ can tell the court and Ms. R.

what its analysis of migraines is at step three. Miller, 114 F. Supp. 3d at 775.

      The Commissioner argues that the failure to consider Ms. R.’s migraines

at step three should be considered harmless error unless Ms. R. can

demonstrate that the medical evidence in the record shows she meets or equals

some Listing. Ms. R. does not have the burden to evaluate her migraine

impairment against any one of several potentially applicable Listings. Rather,

it is the ALJ’s burden in the first instance to articulate its decision in such a

way that it is subject to meaningful judicial review. This the ALJ failed to do

with regard to migraines at step three. 10 The court accordingly reverses and

remands for that reason.

F.    The ALJ’s Formulation of RFC at Step Four

      Ms. R. argues the ALJ failed to properly determine her physical RFC

because it did not properly evaluate limitations from her fibromyalgia and

migraines. She also argues the ALJ failed to include appropriate limitations

from her mental impairments in her mental RFC.

      1.     The Law Applicable to RFC Formulation

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC


10Listing 11.02A requires a showing that the claimant experienced generalized
tonic-clonic seizures occurring at least once a month for three consecutive
months. Listing 11.02A. Ms. R. points to medical evidence arguably satisfying
these requirements for frequency and duration, thus at least establishing a
colorable argument for meeting this Listing.
                                        38
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 39 of 64 PageID #: 1246




assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, No. CIV. 12-4177-KES, 2013 WL 5728547, at *6 (D.S.D.

Oct. 22, 2013). The formulation of the RFC has been described as “probably

the most important issue” in a Social Security case. McCoy v. Schweiker, 683

F.2d 1138, 1147 (8th Cir. 1982), abrogation on other grounds recognized in

Higgins v. Apfel, 222 F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; SSR

96-8p, 1996 WL 374184, at *5 (July 2, 1996). Although the ALJ “bears the

primary responsibility for assessing a claimant’s residual functional capacity

based on all relevant evidence . . . a claimant’s residual functional capacity is a

medical question.” 11 Lauer, 245 F.3d at 703 (citations omitted) (emphasis

added). Therefore, “[s]ome medical evidence, . . ., must support the

determination of the claimant’s RFC, and the ALJ should obtain medical




11 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p, 1996 WL
374184, at *5.

                                        39
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 40 of 64 PageID #: 1247




evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p, 1996 WL 374184, at *7. If the ALJ’s assessment of RFC

conflicts with the opinion of a medical source, the ALJ “must explain why the

[medical source] opinion was not adopted.” Id. “Medical opinions from treating

sources about the nature and severity of an individual’s impairment(s) are

entitled to special significance and may be entitled to controlling weight. If a

treating source’s medical opinion on an issue of the nature and severity of an

individual’s impairment(s) is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record, the [ALJ] must give it controlling

weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n.8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “[W]here there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p, 1996 WL 374184, at *3. However, the ALJ


                                        40
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 41 of 64 PageID #: 1248




must “make every reasonable effort to ensure that the file contains sufficient

evidence to assess RFC.” Id. at *5.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence . . . . In assessing RFC, the adjudicator

must . . . explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” Id. at *7.

      Finally, “[T]o find a claimant has the [RFC] to perform a certain type of

work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which

real people work in the real world.” Reed, 399 F.3d at 923 (citations omitted,

punctuation altered); SSR 96-8p, 1996 WL 374184, at *1 (“RFC is an

assessment of an individual’s ability to do sustained work-related physical and

mental activities in a work setting on a regular and continuing basis” for “8

hours a day, for 5 days a week, or an equivalent work schedule.”).

      A finding at step two or step three that a claimant has an impairment or

limitations does not “magically disappear when the analysis moves to Step

Four.” Gann v. Colvin, 92 F. Supp. 3d 857, 884 (N.D. Iowa 2015). However,

just because a limitation is found at an earlier step also does not mean there

automatically must be a corresponding functional limitation in the RFC

formulated at step four. Id. Instead, the limitations found at step two or three

should be considered when formulating RFC, but they do not “automatically




                                       41
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 42 of 64 PageID #: 1249




translate into limitations on the claimant’s ability to work.” 12 Id. See also

Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (affirming ALJ’s

determination that severe mental impairment did not result in functional

limitations). The question is whether substantial evidence in the record as a

whole supports the ALJ’s RFC formulation. Pelkey v. Barnhart, 433 F.3d 575,

577 (8th Cir. 2006).

      2.    The ALJ’s Physical RFC

      Ms. R. asserts the ALJ found at step two that she had severe

impairments of fibromyalgia and migraines, yet failed to incorporate any

physical limitations into her physical RFC as a result of those conditions or to

explain why no such limitations were warranted. Ms. R. argues the ALJ

ignored the nature of fibromyalgia and focused instead on traditional objective

findings.

      To reiterate, the ALJ found Ms. R. could lift and carry 20 pounds

occasionally and 10 pounds or less frequently; she could sit with normal

breaks for 6 out of 8 hours and stand or walk 3 out of 8 hours; she had no

reaching or manipulation limitations; she could frequently balance, stoop and

crouch; she could never climb ladders, scaffolds, or ropes; she could

occasionally kneel, crawl, and climb ramps or stairs slowly with a handrail; she

had no communication or visual limitations with glasses; she should not be

exposed to unprotected heights or fast or dangerous machinery; pain and


12Thus, Ms. R.’s assertion that the “RFC must include limitations from all
medically determinable impairments” (Docket No. 31 at p. 8) is an incorrect
statement of the law.
                                      42
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 43 of 64 PageID #: 1250




mental impairments limited Ms. R. to understanding, remembering, and

carrying out simple, routine, and repetitive tasks of about 2-3 steps on average.

T15.

             a.       Fibromyalgia

       The ALJ specifically held that Ms. R.’s fibromyalgia, together with the

exacerbating condition of her obesity, caused Ms. R. additional problems with

lifting, sitting, standing and postural demands. T17. The ALJ specifically

acknowledged that despite Ms. R.’s good response to conservative treatment

she continued to experience “ongoing chronic pain,” that recent rheumatoid

factors had been documented, and that Ms. R.’s RFC should accordingly be set

at a “reduced range of light work activity.” Id. The ALJ specifically stated it

had “considered [her fibromyalgia and obesity] condition[s] and incorporated

the appropriate limitations into the residual functional capacity as set forth” in

the decision. Id. Furthermore, the ALJ acknowledged that Ms. R.’s chronic

pain [from fibromyalgia] together with her mental impairments would lead to

moderate limitations in her ability to concentrate, persist, and maintain pace.

T18, 20.

       In support of its RFC, the ALJ noted Ms. R.’s activities of daily living

showed her activities were reduced, but were commensurate with a reduced

range of light work activity. T18, 20. The ALJ noted that during much of the

relevant period, Ms. R. had been working part time at the medium exertional

level, which was higher than the level assessed in the RFC of reduced range of

light activity. Id.


                                         43
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 44 of 64 PageID #: 1251




      The ALJ also noted that Ms. R.’s work history showed only sporadic work

at the level of substantial gainful activity level long before her alleged date of

onset of disability, which “erode[d] the probative weight of her allegations.”

T18. In other words, Ms. R. had never worked robustly, so her allegations that

her disability was responsible for her lack of robust work now was undermined

by her work history. The record cited by the ALJ, Exhibit 17D [T304], showed

Ms. R.’s earnings from 1989 through 2018, and revealed that for 15 of the 30

years documented Ms. R.’s annual earnings were less than $6,000 for a whole

year. T304. Fourteen of those years Ms. R.’s earnings were between $6,000

and $14,999. Id. In only one year—the year of 2016—did her earnings reach

more than $15,000 ($15,366.01). Id.

      It is clear that the ALJ properly considered Ms. R.’s fibromyalgia under

the criteria for evaluating that condition. The Commissioner notes the three

predominant criteria for fibromyalgia are: (1) a history of widespread pain,

(2) at least 11 positive trigger points, and (3) exclusion of other diagnoses. SSR

12-2p, ¶ II.A., 2012 WL 3104869, at *2-3. The Commissioner requires

“objective medical evidence” to establish the presence of fibromyalgia, and

notes that “longitudinal records reflecting ongoing medical evaluation and

treatment from acceptable medical sources are especially helpful in

establishing the existence and severity” of the disease. Id. at ¶ III.A.1., 2012

WL 3104869, at *3. In addition, in considering the limiting effects of

fibromyalgia symptoms, the Commissioner directs ALJs to consider “all of the

evidence in the case record, including the person’s daily activities, medications


                                         44
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 45 of 64 PageID #: 1252




or other treatments the person uses, or has used, to alleviate symptoms; [and]

the nature and frequency of the person’s attempts to obtain medical treatment

for symptoms.” Id. at ¶ IV.B., 2012 WL 3104769, at *5. In evaluating all of

this, the ALJ is to consider the credibility of the claimant’s statements about

the limiting effects of his or her fibromyalgia. Id. Therefore, if an ALJ is to

follow the Commissioner’s guidance for evaluating fibromyalgia, it must look to

the above factors.

      In Ms. R.’s case, the ALJ noted that her medical records documented

multiple active trigger points on multiple occasions. T16-17. The ALJ noted

that Ms. R. underwent trigger point injections and took prescribed medications

which helped her, but that she continued to experience chronic pain from her

fibromyalgia. Id. The ALJ agreed that Ms. R.’s fibromyalgia caused the

symptoms she alleged, but did not credit Ms. R.’s statements about the

intensity, limiting effects, and persistence of the symptoms because her

statements were not consistent with the medical evidence and the other

evidence in the record, including Ms. R.’s activities of daily living and her

longitudinal work record. T16.

      The court cannot conclude the ALJ erred in evaluating the functional

limitations imposed on Ms. R. by her fibromyalgia. It considered objective

medical evidence, but did not use such evidence to determine that Ms. R. did

not suffer any symptoms—the ALJ specifically held that Ms. R.’s fibromyalgia

continued to cause symptoms despite the largely favorable results of her




                                        45
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 46 of 64 PageID #: 1253




treatment. T17. Rather, the ALJ relied on Ms. R.’s activities of daily living to

conclude her impairment did not affect her RFC as much as she said it did.

        For example, Ms. R. lived in a third-floor apartment and took the stairs

as there was no elevator. T47. She lived alone and was able to manage most of

her self-care and home care activities alone. T47-48, 54-57. She continued to

work part-time at UPS 13 for almost two years following her date of onset of

disability in which job she was required to lift 50 pounds together with another

person. Id. She had good and bad nights of sleep, but her muscle relaxer that

was prescribed allowed her to fall right back asleep. T57.

        Ms. R. often elided answering questions from her own attorney such as

when she was asked if she socialized, had hobbies, or how far she could walk.

T57-58. Ms. R.’s responses did not directly answer these questions. Id. She

testified she could only sit for 15 minutes and stand for 15 minutes at a time.

T58. Ms. R. testified she could lift and carry 10 pounds daily, which is exactly

the RFC the ALJ determined for her. T15, 58. In addition to her medications,

Ms. R. testified she addressed her fibromyalgia symptoms by using hot and

cold packs, taking Epsom salts baths and sometimes using a TENS unit.

T51-52.

        The cases cited by Ms. R. in support of her argument are distinguishable

from the record in her case. In those cases, the ALJ used objective medical

evidence to conclude that a claimant’s fibromyalgia was either nonexistent, not

severe, or did not produce any symptoms or functional limitations. See, e.g.,


13   United Parcel Service.
                                        46
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 47 of 64 PageID #: 1254




Garza v. Barnhart, 397 F.3d 1087, 1089 (8th Cir. 2005) (ALJ rejected alleged

symptoms because there was no objective medical evidence substantiating);

Arakas v. Comm’r, 983 F.3d 83, 95-96 (4th Cir. 2020) (ALJ discredited all

claimant’s allegations of symptoms because not supported by clinical and

laboratory abnormalities). Here, the ALJ followed the guidance provided by the

Commissioner in SSR 12-2p by considering all the longitudinal evidence, which

includes objective medical evidence as well as Ms. R.’s daily activities. The ALJ

agreed that Ms. R.’s fibromyalgia produced some symptoms, despite treatment,

and incorporated significant limitations into her RFC on account of those

symptoms.

      The court concludes the ALJ properly evaluated the effect Ms. R.’s

fibromyalgia had on her RFC and that the limitations from her fibromyalgia

incorporated into her RFC are supported by substantial evidence in the record.

The court affirms this part of the ALJ’s decision.

            b.     Migraines

      Ms. R. asserts that the ALJ found her migraines to be severe but did not

include any limitations in the RFC or the hypothetical to the VE about “the

frequency of headaches, required breaks, absences, difficulties concentrating

or staying on task, or any other limitation related to her headaches.” Docket

No. 31 at pp. 17-18. The court disagrees with this assertion.

      The limitations the ALJ incorporated into Ms. R.’s RFC that can be linked

to her migraines are that she should not be exposed to unprotected heights or

fast or dangerous machinery and that pain and mental impairments limited


                                       47
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 48 of 64 PageID #: 1255




Ms. R. to understanding, remembering, and carrying out simple, routine, and

repetitive tasks of about 2-3 steps on average. T15. This correlates with

Ms. R.’s medical records from 2017 – 2018 in which her complaints mainly

focused on physical pain with some complaints of difficulties concentrating and

focusing due to that pain. T18 (citing Exh. 25F pp. 9-15 (T849-55)).

      Ms. R. asserts in her brief that she testified she suffered from seven

migraines per month. Docket No. 31 at p. 16. This is not accurate. Ms. R.

testified that at the time of the ALJ hearing she was experiencing about three

migraines per month. T52. She testified that these migraines sometimes

lasted a day and a half. Id. She credited the reduction in her migraines to the

medication regime her doctors had instituted which included monthly

injections and an oral medication. Id.

      Ms. R.’s testimony before the ALJ is corroborated by medical evidence

which showed Ms. R. informed her doctors in April 2018 that Sumatriptan

rendered her headaches tolerable and reduced them to once per week and in

August 2018 she said that Imitrex worked well to abort her headaches before

they became migraines. T17 (citing Exh. 29F at pp. 23, 33 (T941, 951)). In

December 2018 she reported improvement in headaches with these

medications and indicated she had no desire to change the medications. T17

(citing Exh. 35F, p. 3 (T10181)). Ms. R. did not testify at the hearing that her

migraines caused her to take breaks or that she would be absent from work

because of them. T52.




                                         48
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 49 of 64 PageID #: 1256




      In her function report written in 2017, Ms. R. stated she was able to pay

bills, count change, handle a savings account and use a checkbook. T356.

She stated her hobbies included doing puzzles. T357. She did not describe

having to take breaks due to her migraines, miss activities or miss work (she

was still working at UPS during the time the function report was filled out).

T353-63. Nowhere did Ms. R. describe limitations such as are suggested by

counsel in his brief. Although Kimberly Lunder, P.A.-C stated in a November

2016 physical RFC questionnaire that Ms. R. would likely miss 4 days of work

per month (T438), the ALJ rejected this opinion as unsupported by the rest of

the documentation in the record. T19.

      The ALJ specifically limited Ms. R.’s ability to focus mentally on her work

based on the pain from her migraines and her mental impairments. T15, 18.

That limitation was to understanding, remembering, and carrying out simple,

routine and repetitive tasks of about 2-3 steps on average. T15. This is

commensurate with Ms. R.’s own description of the limitations imposed by her

migraines. It also is congruent with Ms. R.’s medical records, especially those

in 2018. The court concludes the ALJ’s physical RFC related to Ms. R.’s

migraines is supported by substantial evidence.

      Ms. R. accuses the ALJ of overlooking evidence that Ms. R.’s headaches

had worsened in December 2018. Docket No. 31 at pp. 16-17. The court finds

the ALJ’s characterization of the medical evidence was a fair representation of

that evidence.




                                       49
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 50 of 64 PageID #: 1257




      In the record in question, Ms. R. did tell her doctor she had been

experiencing increased frequency of headaches up to two per week, but her

Imitrex was working well to control those headaches. T1018-19. The doctor

offered to perform occipital nerve blocks or change up Ms. R.’s medication

regiment, but she demurred, stating she wanted to continue her current

medications. Id. The doctor did tell Ms. R. not to use Imitrex more than twice

per week, but at that time that is exactly how frequently Ms. R. needed to use

Imitrex, so she was not left with migraines for which she lacked treatment

options. Id. The court concludes the ALJ fairly characterized the December

2018 treatment note. T17.

      This is not a case like the Perrin case cited by Ms. R. where the ALJ

failed to mention headaches at all when formulating the claimant’s RFC.

Perrin v. Berryhill, 4:16-cv-04178-LLP, 2017 WL 7050670, at *22 (D.S.D. Nov.

27, 2017). Nor is it a case like Reza where the ALJ failed to mention how the

claimant’s functional capacity was affected by the claimant’s headaches. Reza

v. Saul, 4:19-cv-04124-VLD, 2020 WL 1866477, at *15 (D.S.D. Apr. 14, 2020).

Here, the ALJ discussed Ms. R.’s headaches, acknowledged that she continued

to experience pain from them even though she responded well to treatments,

and incorporated functional limitations into the RFC because of them (difficulty

concentrating, remembering, persisting). The court concludes that the ALJ’s

physical RFC as regards Ms. R.’s migraines was supported by substantial

evidence in the record.




                                       50
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 51 of 64 PageID #: 1258




      3.    The ALJ’s Mental RFC

      Ms. R. points out that the ALJ rejected the state agency consultants’

opinions as to Ms. R.’s mental RFC. The only other evidence in the record

concerning Ms. R.’s mental RFC was a questionnaire filled out by Kimberly

Lunder, P.A.-C in November 2016. T433-35. Although the ALJ wrote that it

gave “great weight” to this opinion, the ALJ also materially mischaracterized

Lunder’s opinion, thus requiring reversal according to Ms. R. The

Commissioner acknowledges that the ALJ made a mistake when describing

Lunder’s opinion, but states the error was harmless and should not require

reversal.

      Lunder wrote in her mental impairment questionnaire that Ms. R.

suffered from depression and anxiety due to her fibromyalgia. T433. Lunder

opined that Ms. R. experienced no impairment of her understanding and

memory. Id. Lunder opined that Ms. R. had no impairment of her ability to

carry out very short and simple instructions, to carry out detailed instructions,

or to sustain an ordinary routine without special supervision. Id. Lunder

opined Ms. R. had a slight impairment of her ability to maintain attention and

concentration for extended periods. Id. Lunder opined Ms. R. had a moderate

impairment of her ability to perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances. Id.

      In the category of sustained concentration and persistence, Lunder wrote

that Ms. R. had no limitations except in her ability to perform at a consistent

pace with a standard number and length of rest periods. T434. In this,


                                       51
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 52 of 64 PageID #: 1259




Lunder opined Ms. R. was moderately impaired. Id. Lunder hand wrote that

Ms. R. “[a]t times may be slower to complete tasks or require more rest periods

due to pain/mental fatigue due to diagnosis.” Id. Lunder opined Ms. R. had

no impairments in the category of social interaction. Id. She also opined

Ms. R. had no impairments in the category of adaptation. T435.

       The ALJ wrote the following about PA Lunder’s mental impairment

opinions:

       The undersigned has considered the statements of Kimberly
       Lunder, P.A.-C. . . . Ms. Lunder is not an acceptable medical
       source but does have a treating relationship with the claimant in
       her professional capacity. In November of 2016, Ms. Lunder
       completed a mental impairment form indicating marked limitations
       in sustaining concentration with no other significant limitations
       noted. . . . The undersigned accepts those statements and affords
       the[m] great weight, as they are generally consistent with the
       longitudinal record documenting chronic pain complaints with
       some abnormal findings in her mental status examinations.

T19.

       Both parties agree the ALJ erred by stating Lunder found “marked”

limitations in sustaining concentration. Id. Lunder actually found “slight”

limitations in Ms. R.’s ability to maintain attention and concentration for

extended periods of time. T433. Because a “slight” impairment is less than a

“marked” impairment, the Commissioner argues the ALJ’s error was actually in

Ms. R.’s favor and is, therefore, harmless.

       But Ms. R. argues the ALJ’s error was two-fold. Not only did the ALJ get

the degree of limitation as to maintaining attention and concentration wrong,

but the ALJ also erred when it said Lunder found no other impairments.

Lunder did find impairments in two other categories. She found a “moderate”
                                       52
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 53 of 64 PageID #: 1260




impairment in Ms. R.’s ability to perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances. T433.

Lunder also opined Ms. R. was moderately impaired in her ability to perform at

a consistent pace with a standard number and length of rest periods. T434.

These errors or omissions by the ALJ were not in Ms. R.’s favor. Nor can they

be characterized as harmless.

      As discussed above in the context of the physical RFC, the only evidence

in the record that Ms. R. would have greater than a normal number of

absences from work or would need more breaks than normally allowed came

from Lunder’s physical RFC opinion—Ms. R. herself did not testify about this.

T438. In the context of Ms. R.’s physical RFC, the ALJ rejected this opinion by

Lunder about absenteeism. T19. But the ALJ gave great weight to Lunder’s

mental impairment opinion (T19), which contained the same or similar opinion

as to absenteeism due to Ms. R.’s impairments. Compare T438 (claimant could

be expected to miss work more than four times per month) with T433

(moderately impaired in maintaining regular attendance). On this record, the

court cannot reconcile these two contradictory stances by the ALJ, especially

when the hypothetical to the VE (based on the RFC found by the ALJ)

contained no limitations related to absenteeism. The court would have to

speculate about what the ALJ meant to say or hold. This the court is not

allowed to do.

      Similarly, when the ALJ stated Lunder opined there were no other

limitations (T19), this overlooked Lunder’s opinion that Ms. R. was moderately


                                       53
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 54 of 64 PageID #: 1261




limited in her ability to perform at a consistent pace with a standard number

and length of rest periods. T434. Lunder emphasized this opinion as to

Ms. R.’s limitation by hand-writing on the form that Ms. R. might be slower to

complete tasks and require more frequent rest breaks. Id. Again, the ALJ’s

RFC and its hypothetical to the VE do not include any limitation related to slow

working or more frequent rest breaks. The court cannot reconcile the ALJ’s

opinion with Lunder’s opinion. Because the ALJ opinion is materially at odds

with Lunder’s opinion and the ALJ does not acknowledge this or discuss it but

purports to instead give great weight to Lunder’s opinion, the court is left with

speculation as the only means to reconcile the differences. The court cannot

do this. Remand is required for the ALJ to reconsider and explain its mental

RFC formulation and how that RFC relates to the medical and other evidence

in the record.

G.    The ALJ’s Step Five Determination

      Ms. R. alleges the ALJ erred at step five in determining the number of

jobs available in the national economy. The VE testified Ms. R. could do the

jobs of electronics worker (DOT code 726.687-010), inspector and hand

packager (DOT code 559.687-074), and assembler, small products I (DOT code

706.684-022). T69-70. The VE testified there were 15,000; 31,000; and

20,000 of each of these jobs, respectively, available “nationally.” Id.

      Section 423(d)(2)(A) of Title 42 provides as follows:

      (A) An individual shall be determined to be under a disability only if his
      physical or mental impairment or impairments are of such severity that
      he is not only unable to do his previous work but cannot, considering his
      age, education, and work experience, engage in any other kind of
                                        54
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 55 of 64 PageID #: 1262




      substantial gainful work which exists in the national economy,
      regardless of whether such work exists in the immediate area in which
      he lives, or whether a specific job vacancy exists for him, or whether he
      would be hired if he applied for work. For purposes of the preceding
      sentence (with respect to any individual), “work which exists in the
      national economy” means work which exists in significant numbers either
      in the region where such individual lives or in several regions of the
      country.

See 42 U.S.C. § 423(d)(2)(A) (emphasis added). See also 20 C.F.R.

§ 404.1566(a) (“We consider that work exists in the national economy when it

exists in significant numbers either in the region where you live or in several

other regions of the country.”).

      The Commissioner’s rulings state “[w]henever vocational resources are

used and the decision is adverse to the claimant, the determination or decision

will include: . . . a statement of the incidence of such work in the region in

which the individual resides or in several regions of the country.” See SSR

85-15, 1985 WL 56857, at *3 (Jan. 1, 1985). The purpose of these provisions

is so that claimants are not denied benefits on the basis of “[i]solated jobs that

exist only in very limited numbers in relatively few locations outside of the

region where [they] live.” 20 C.F.R. § 404.1566(b). This court, in Porter v.

Berryhill, 5:17-CV-05028-VLD, 2018 WL 2138661 (D.S.D. May 9, 2018), found

that “at step five, the ALJ must find that jobs the claimant can do exist in

substantial numbers in the claimant’s own ‘region’ (something less than the

whole nation), or in ‘several regions’ (several parts that, together, consist of

something less than the whole nation).” Id. at *63. (ordering remand because

VE testified only about jobs available “nationally” and ALJ only considered jobs

available nationally at step five).
                                         55
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 56 of 64 PageID #: 1263




      Although neither the Eighth Circuit nor the Commissioner has

endeavored to determine what the term “region” means, the Ninth Circuit

addressed that issue in Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519 (9th

Cir. 2014). In that case, the VE testified at the ALJ hearing about the numbers

of jobs available in the claimant’s state of California and the numbers of such

jobs available nationally. Id. at 521. The claimant argued that the ALJ erred

in determining the state of California could constitute a “region” within the

meaning of the definition of “national economy.” Id. at 522. The court

concluded the term “region” was flexible and that an ALJ does not necessarily

err when it uses the claimant’s state of residence as a proxy for “region.” Id. at

526-27. Interestingly, the Ninth Circuit cited the Eighth Circuit opinion in

Jones v. Chater, 72 F.3d 81, 82 (8th Cir. 1995), for that proposition. Id. at 527

(citing Jones for the proposition that using the claimant’s state of Iowa as a

proxy for “region” was appropriate). Whatever the precise definition of “region”

is, it does not mean “nationally,” nor does it mean the claimant’s immediate

area. Id. at 526-27.

      Here, the VE testified only to the number of jobs available “nationally.”

T69-70. The ALJ considered only the number of jobs available nationally at

step five. T22. “[Section] 423(d)(2)(A) and § 404.1566 require more specificity

than that.” Porter, 2018 WL 2138661, at *64. The burden to find these

qualifying jobs is on the Commissioner at step five of the sequential analysis.

Smith v. Shalala, 46 F.3d 45, 47 (8th Cir. 1995). The law clearly requires the

Commissioner to present evidence that jobs Ms. R. can perform exist in the


                                        56
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 57 of 64 PageID #: 1264




national economy by showing that a significant number of those jobs exist in

Ms. R.’s region or in several other regions of the country.

      Therefore, the absence of valid evidence of substantial numbers of jobs in

Ms. R.’s region or several other regions is an absence of evidence that cuts

against the Commissioner. This court will not hazard guesses about facts that

might have been adduced at the agency level, namely whether the jobs the VE

identified exist in substantial numbers in the region where Ms. R. lives or in

several other regions of the country. The Commissioner’s failure of proof

requires remand to the agency to further develop these facts at step five.

      The Commissioner cites a number of cases in support of its argument

that “in the national economy” means “nationally,” despite the statutory

evidence and internal SSR guidance to the contrary. The cases cited do not so

hold. In Raymond v. Astrue, 621 F.3d 1269, 1272-74 (10th Cir. 2009), the VE

testified to the number of jobs available nationally and in the claimant’s state

of New Mexico; the issue before the Tenth Circuit was whether the actual

number recited in evidence was a “significant” number of jobs. Similarly, in

Allen v. Bowen, 816 F.2d 600, 602-03 (11th Cir. 1987), the VE testified to the

number of appliance repair jobs available in the claimant’s area, state and in

the nation and the question presented to the Eleventh Circuit was merely

whether this number of jobs was “significant.”

      In Dressel v. Califano, 558 F.2d 504, 506 (8th Cir. 1977), the opinion

does not reveal what the VE’s actual testimony nor the ALJ’s actual decision

was regarding the number of jobs available and where those jobs were located.


                                        57
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 58 of 64 PageID #: 1265




The issue before the court was the relevance of claimant’s evidence that local

businesses would not hire handicapped persons, but even that part of the

court’s opinion was dicta. Id. at 508-09 (stating “we find it unnecessary to

consider appellant’s argument that the Secretary failed to show local hiring

practices in regard to handicapped individuals such as claimant, or to give

sufficient evidence on the availability of jobs claimant can allegedly perform.”).

      In Miller v. Finch, 430 F.2d 321, 324 (8th Cir. 1970), the court merely

held that “work which exists in the national economy” means “work which

exists in significant numbers either in the region where such individual lives or

in several regions of the country,” and that this standard did not require the

Commissioner to prove there was work existing in the immediate area where

the claimant lives. See also Wood v. Comm’r of Soc. Sec., No. 19-1560, 2020

WL 618536 *6 (6th Cir. Jan. 31, 2020); (defining “national economy” as “work

which exists in significant numbers either in the region where such individual

lives or in several regions of the country.”); Taskila v. Comm’r of Soc. Sec., 819

F.3d 902, 903-04 (6th Cir. 2016) (same); Gutierrez, 740 F.3d at 524 (same);

Lirley v. Barnhart, 124 F. App’x 283, 283-84 (5th Cir. 2005) (same). The court

agrees wholeheartedly with this statement. But that does not support the

Commissioner’s position herein.

      Other cases cited by the Commissioner simply use the term of art

“national economy” without explaining what that term of art means because

the meaning of that term was not at issue in the case. Purdy v. Berryhill, 887

F.3d 7, 14-15 (1st Cir. 2018) (resolving claimant’s objection to the VE’s use of


                                        58
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 59 of 64 PageID #: 1266




software Job Browser Pro to come up with numbers of available jobs);

Sanchez v. Comm’r Soc. Sec., 705 F. App’x 95, 98-99 (3d Cir. 2017) (arguing

that claimant did not have the RFC to perform the jobs identified by the VE).

      It is true that in the unpublished, two-paragraph per curiam opinion by

the Fifth Circuit in Lirley the court held that the VE’s testimony that 50,000

jobs existed in the national economy constituted substantial evidence that a

significant number of those jobs existed in claimant’s region or in other regions

of the country. Lirley, 124 F. App’x at 283-84. Lirley is not binding precedent

on this court nor even in the Fifth Circuit where it was issued. Furthermore,

while an opinion about the numbers of expected jobs in the densely-populated

highly-diverse and varied job market of Dallas, Texas, where the Lirley decision

originated, is far different from assuming those same jobs are available in

significant numbers in the very lightly-populated job-sparse markets in North

and South Dakota, Nebraska, Iowa, Wyoming, Montana or anywhere but

Minneapolis-St. Paul in Minnesota. This court is not willing to take a factual

leap of faith about the availability of jobs in fly-over country where the law

clearly requires the Commissioner to establish a more discrete set of facts to

satisfy its own burden at step five.

      The Sixth Circuit’s unpublished opinion in Wood, supra, is the same.

Although the court held in a non-binding opinion that the VE’s testimony of the

number of jobs available “in the country” was sufficient to carry the

Commissioner’s burden at step five, the number of jobs in question in that case

was nearly half a million jobs. Wood, 2020 WL 618536, at *6. Making an


                                        59
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 60 of 64 PageID #: 1267




assumption that if there are half a million jobs of a certain type nationally,

then there are also a “significant” number of those jobs available in the

claimant’s highly industrial “region” does not require much of a leap of faith.

      In Ms. R.’s case the Commissioner did not meet its burden, and remand

is warranted for clarification of the issue at step five. It is not for this court to

guess about how many of the 66,000 jobs identified by the VE as being

available nationally in this case are actually available in Ms. R.’s “region” or in

“several regions of the country.” Remand is required so that the ALJ may

return to step five to develop the facts as to whether work Ms. R. can perform

exists in significant numbers in the “national economy” as that term is defined

by law.

      The Commissioner also argues Ms. R. forfeited her right to challenge the

Commissioner’s step-five finding because she did not question the VE at the

hearing as to this issue. The Commissioner cites Anderson v. Barnhart, 344

F.3d 809, 814 (8th Cir. 2003), for the proposition that a claimant forfeits an

issue not raised in the administrative proceedings. But Anderson dealt with

the claimant’s failure to allege obesity as a severe impairment or as limiting his

function in any way. Id. As Ms. R. notes in her reply brief, it may be

appropriate to apply forfeiture to steps one through four where the claimant

herself bears the burden of proof.

      But here, the alleged legal error is at step five. At step five, unlike at step

two, the burden was on the Commissioner to present valid evidence of the

existence of work existing in substantial numbers in Ms. R.’s region or several


                                          60
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 61 of 64 PageID #: 1268




regions of the country that Ms. R. could perform. The court will not impose

forfeiture on Ms. R. because her hearing counsel failed to help the

Commissioner meet its burden. Therefore, Anderson does not support the

finding that Ms. R. forfeited her claim not challenging the VE’s qualifications or

asking what the VE meant by “in the national economy.”

      The Commissioner also cites Shaibi v. Berryhill, 883 F.3d 1102, 1109-10

(9th Cir. 2017), in support of its forfeiture argument. In Shaibi, the VE

properly (according to the above discussion) testified to numbers of jobs

available in the claimant’s region and nationally. Id. at 1104. At the ALJ

hearing, the claimant did not question the VE about the job numbers, but on

appeal to the district court the claimant argued the numbers of jobs the VE

testified to were inaccurate. Id. at 1108. This was a factual challenge—Shaibi

argued that the VE’s job estimates did not correspond accurately to listed

sources of administrative job notices. Id. The court did hold that failure to

raise this factual challenge to the VE’s numbers at the administrative level

resulted in forfeiting the right to raise the argument before the district court.

Id. at 1109.

      Shaibi is distinguishable. It makes all kinds of sense that factual

arguments about the numbers of jobs themselves must be raised at the

administrative level if a claimant wants to preserve that argument before the

district court. However, the same is not true of legal errors. The ALJ is

charged with applying the correct law, and errors of law must be overturned on

appeal. Walker, 141 F.3d at 853; Smith, 982 F.2d at 311; 42 U.S.C. § 405(g).


                                        61
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 62 of 64 PageID #: 1269




An ALJ’s erroneous interpretation of the law is not binding on the district

court. Smith, 982 F.2d at 311. Here, the court concludes the ALJ made a

legal error in equating “national economy” with “nationally” despite contrary

definitions provided in statute and by the Commissioner himself in SSR

guidance.

H.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Ms. R. requests reversal of

the Commissioner’s decision with remand and instructions for an award of

benefits, or in the alternative reversal with remand and instructions to

reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering


                                       62
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 63 of 64 PageID #: 1270




the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                  CONCLUSION

      Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

Ms. R.’s motion to remand [Docket No. 30] is GRANTED in part and denied in

part and the Commissioner’s motion to affirm [Docket No. 32] is DENIED in

part and granted in part. On remand, the Commissioner is directed to


                                        63
Case 4:20-cv-04082-VLD Document 35 Filed 07/21/21 Page 64 of 64 PageID #: 1271




reconsider migraines at step three, mental RFC at step four, and how many

jobs are available to Ms. R. in her region or in several regions of the country at

step five.

      DATED July 21, 2021.

                                             BY THE COURT:



                                             VERONICA L. DUFFY
                                             United States Magistrate Judge




                                        64
